Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 news release CONTACT: Cheryl D. Hodges (859) 392-3331 OMNICARE REPORTS FIRST QUARTER RESULTS - Quarterly Revenues and Adjusted Diluted EPS Exceed Expectations - - Quarterly Operating Cash Flow Reaches $142 Million - COVINGTON, Ky., May 8, 2008  Omnicare, Inc. (NYSE:OCR), one of the nation's leading providers of pharmaceutical care for the elderly, today reported financial results for its first quarter ended March 31, 2008. Commenting on the results for the quarter, Joel F. Gemunder, Omnicares president and chief executive officer, said, We are pleased to report adjusted diluted earnings per share that exceeded expectations for the quarter, particularly in light of the dynamics in our operating environment over the past 24 months brought about by the convergence of the ongoing evolution of Medicare Part D with the burgeoning trend toward generic drugs. Our results underscore a continuation of relative stability in our operations, the ongoing execution of strategies designed to enhance growth and improve profitability as well as strong seasonal trends in our market. Moreover, our operating cash flow continued strong, reaching $142 million for the quarter. First Quarter Results Financial results for the quarter ended March 31, 2008, as compared with the same prior-year period, including restructuring and related charges and other special items described below, were as follows: Earnings per diluted share were 25 cents versus 35 cents Net income was $29.9 million as compared with $43.0 million Sales were $1,559.0 million as compared with $1,577.1 million Results for both the first quarter of 2008 and 2007 include special items (which are described below) of $30.0 million pretax and $21.9 million pretax, respectively. Adjusting for these special items, results for the quarter ended March 31, 2008 and 2007, respectively, were as follows: Adjusted earnings per diluted share were 40 cents versus 47 cents Adjusted net income was $48.0 million as compared with $56.5 million Sales were $1,559.0 million as compared with $1,577.1 million The Company noted that its results continue to be impacted by the unilateral reduction in April 2006 by UnitedHealth Group, Inc. and its Affiliates (United) in the reimbursement rates paid by United to Omnicare by switching to its PacifiCare pharmacy network contract for services rendered by Omnicare to beneficiaries of Uniteds drug benefit plans under the Medicare Part D program. The differential in reimbursement rates that resulted from Uniteds action, as compared with reimbursement rates under the originally negotiated contract, reduced sales and operating profit in the first quarter of 2008 by approximately $23.9 million pretax (approximately $14.4 million aftertax), and cumulatively since April 2006 by approximately $222.7 million pretax (approximately $138.8 million aftertax). This matter is currently the subject of litigation initiated by Omnicare and is before the federal court in the Northern District of Illinois with a trial scheduled for October 2008. Financial Position Cash flow from operations for the quarter ended March 31, 2008 was $142.3 million versus $174.8 million in the comparable prior-year quarter. Earnings before interest, income taxes, depreciation and amortization (EBITDA) for the first quarter of 2008, including the special items discussed below, was $113.8 million versus $138.4 million in the first quarter of 2007. Excluding the special items, adjusted EBITDA in the 2008 quarter was $143.7 million versus $160.3 million in the 2007 quarter. During the first quarter of 2008, the Company repaid $50 million in debt and at March 31, 2008, had $316.0 million in cash on its balance sheet. Its total debt to total capital at March 31, 2008 was 45.5%, down approximately 230 basis points from March 31, 2007. To facilitate comparisons and to enhance the understanding of core operating performance, the discussion that follows includes financial measures that are adjusted from the comparable amount under Generally Accepted Accounting Principles (GAAP) to exclude the impact of the special items described elsewhere herein. For a detailed presentation of reconciling items and related definitions and components, please refer to the attached schedules or to reconciliation schedules posted on the Companys Web site at www.omnicare.com. Pharmacy Services Business Omnicare's pharmacy services business generated revenues of $1,509.8 million for the first quarter of 2008, as compared with the $1,529.6 million reported in the first quarter of 2007. Adjusted operating profit in this business was $137.9 million in the 2008 first quarter as compared with the $153.0 million earned in the same 2007 quarter. 2 At March 31, 2008, Omnicare served long-term care facilities as well as chronic care and other settings comprising approximately 1,446,000 beds, including approximately 69,000 patients served by the patient assistance programs of its specialty pharmacy business that had not previously been included. The comparable number at December 31, 2007 was 1,449,000 (including 57,000 specialty pharmacy patients) and 1,468,000 (including 68,000 specialty pharmacy patients) at March 31, 2007. The Company also noted that the number of beds served at March 31, 2008 reflects approximately 8,000 beds that the Company had voluntarily foregone owing to pricing or payment issues and facility closures or sales. On a sequential basis, revenues in the pharmacy services business were higher in the first quarter of 2008 owing largely to drug price inflation, higher acuity relating to the strong flu season and growth in the specialty pharmacy business, partially offset by the increased availability and use of generic drugs, a lower net number of beds served along with a shift in mix toward assisted living which typically has lower penetration rates, reductions in reimbursement and/or utilization for certain drugs, competitive pricing issues and lower revenues reported from copays and rejected claims as well as from certain matters in litigation. Aside from the incremental increase in the provision for doubtful accounts in the fourth quarter of 2007, operating profit for the first quarter was lower owing largely to the aforementioned factors affecting sales as well as increased professional fees, partially offset by drug price inflation and the benefit of the increased availability and utilization of generic drugs. Omnicares pharmacy services sales for the first quarter of 2008 were modestly lower than in the comparable 2007 quarter largely as a result of the increased availability and utilization of generic drugs, a lower net number of beds served along with a year-over-year shift in mix toward assisted living, reimbursement and/or drug utilization reductions, the aforementioned lower revenues reported from copays, rejected claims and certain matters currently in litigation and competitive pricing. Partially offsetting these factors were drug price inflation, increased drug utilization and growth in the specialty pharmacy business. Operating profit in the pharmacy business for the first quarter of 2008 versus 2007 was impacted largely by the aforementioned sales reductions as well as higher professional fees offset, in part, by drug price inflation and the benefit of the increased availability and utilization of generic drugs. The Company noted that the repackaging activities under its outsourcing agreement with the Repackaging Division of Cardinal Health, Inc. continue to move forward with increases in both the number of drugs repackaged as well as overall volumes. Moreover, progress continues in the Omnicare Full Potential Plan as the Company implements the Hub-and-Spoke configuration for its institutional pharmacy operations. When completed, this major initiative is expected to reduce costs, increase efficiency and enhance customer growth. CRO Business The Company's CRO business, including Omnicare Clinical Research and Clinimetrics 3 Research Associates, generated revenues of $49.2 million on a GAAP basis for the first quarter of 2008 as compared with the $47.4 million in revenues generated in the same prior-year quarter. Included in the 2008 and 2007 periods were reimbursable out-of-pocket expenses totaling $7.4 million and $7.3 million, respectively. Excluding these reimbursable out-of-pocket expenses, adjusted revenues were $41.8 million for the 2008 first quarter as compared with $40.1 million for the same prior-year period. Adjusted operating profit for the 2008 first quarter totaled $3.4 million versus $2.5 million in the same prior-year period. Backlog at March 31, 2008 was $309.4 million. Special Items As noted above, the results for the first quarter of 2008 include certain special items totaling $30.0 million pretax ($18.0 million aftertax, or approximately 15 cents per diluted share). Operating income for the first quarter of 2008 includes a pretax charge of $6.4 million for restructuring and other related costs associated primarily with the implementation of the Omnicare Full Potential Plan. The first quarter of 2008 results also include special litigation charges of $21.6 million pretax associated with litigation and other related professional fees in connection primarily with the Companys lawsuit against United and certain large customer disputes, as well as previously disclosed government inquiries, and a pretax charge of $1.9 million relating to incremental costs associated with the closure of the Companys Heartland repackaging operations. The results for the first quarter of 2007 include certain special items totaling $21.9 million pretax ($13.5 million aftertax, or approximately 11 cents per diluted share). Operating income for the first quarter of 2007 includes a pretax charge of $9.2 million for restructuring and other related costs associated primarily with the implementation of the Omnicare Full Potential Plan. The results for the first quarter of 2007 also include special litigation charges of $6.9 million pretax relating to litigation-related professional fees in connection with previously disclosed government inquiries and litigation, as well as the Companys lawsuit against United, and a pretax charge of $5.8 million relating to the incremental costs associated with the closure of the Companys Heartland repackaging operations. Conclusion Clearly, the factors that have affected our business both directly and indirectly over the past two years, namely the evolution of Medicare Part D and the shift in the pharmaceutical market toward generics, are still with us. Nonetheless, we are executing on strategies, both short- and long-term, that we believe are designed to adjust and stabilize our business to this operating environment, and to enhance future growth and profitability, said Gemunder. Longer term, we believe the fundamentals underpinning our business remain sound. Given demographics and the importance of pharmaceutical care to the treatment of the chronic diseases of aging, we believe demand for pharmacy services for the senior population should continue to grow. Moreover, we believe that our franchise and scale position us uniquely within our industry for longer-term growth. 4 Webcast Today Omnicare will hold a conference call to discuss first-quarter results today, Thursday, May 8, at 11:00 a.m. ET. The conference call will be webcast live at Omnicare's Web site at www.omnicare.com by clicking on "Investors" and then on "Conference Calls," and will be accessible by telephone at the following numbers: Calling from the United States or Canada: 888-634-8522 Calling from other countries: 706-634-6522 Reference: Omnicare An online replay will be available at www.omnicare.com beginning approximately two hours after the completion of the live call and will remain available for 14 days. Omnicare, Inc. (NYSE:OCR), a Fortune 500 company based in Covington, Kentucky, is a leading provider of pharmaceutical care for the elderly. Omnicare serves residents in long-term care facilities as well as chronic care and other settings comprising approximately 1.4 million beds in 47 states, the District of Columbia and Canada. Omnicare is the largest U.S. provider of professional pharmacy, related consulting and data management services for skilled nursing, assisted living and other institutional healthcare providers as well as for hospice patients in homecare and other settings. Omnicares pharmacy services also include distribution and product support services for specialty pharmaceuticals.
